DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to interview on Dec. 12, 2021 with Angelica Andreoli.  Claims 1-3, 5, 7-17, 19-20 and 24-26 remain pending.  


Information Disclosure Statement
	Information disclosure statement dated 11/22/21 has been acknowledged and considered.  


Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Nos. 16/236,878; 16/236,868; 16/236,855 and 16/236,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angelica Andreoli on December 14, 2021.  Please amend claims 1, 12 and 20 with the following language: 

1.	(Currently Amended)	One or more non-transitory computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising:
receiving, at a mobile device
in response to the touch point, dynamically crawling data in an electronic health record (EHR) system for the patient, the data including a community early warning score (CEWS), wherein the CEWS was generated based on 
automatically determining, via an intelligent touch care system, the patient has an increase in risk of deterioration or an acute event based on the touch point, the change, and the data in the EHR system comprising the plurality of social determinants; and
based on the increase in risk, providing, at the mobile device, a suggestion to take an action to reduce the risk and providing, at the mobile device, a prompt for scheduling a follow-up to address the increase in risk for the patient via an interface in communication with the intelligent touch care system.

12.	(Currently Amended) A computerized method comprising:
receiving, at a mobile device 
in response to the touch point, dynamically crawling data in an electronic health record (EHR) system for the patient, the data including a community early warning score (CEWS) corresponding to a health risk, wherein the CEWS was generated based on a plurality of social determinants specific to the patient, the plurality of social determinants comprising a financial situation of the patient, a health literacy of the patient, a mode of communication available to the patient, and a stress level of the patient;
automatically determining, via an intelligent touch care system, the patient has an increase in the health risk based on the touch point, the change, and the CEWS; and
based on the increased health risk, triggering, at the mobile device, a follow-up for the patient using the intelligent touch care system.
20.	(Currently Amended) A system comprising:
a processor; and 
a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
receive, at a mobile device 
in response to the touch point, dynamically crawl data in an electronic health record (EHR) system for the patient, the data including a community early warning score (CEWS) corresponding to a health risk, wherein the CEWS was generated based on a plurality of social determinants specific to the patient, wherein the plurality of social determinants comprise a health literacy of the patient and modes of communication available to the patient;
automatically determining, via an intelligent touch care system, the patient has an increased health risk based on the touch point, the change, and the CEWS; and
based on the increased health risk, trigger, at the mobile device, a follow-up for the patient using the intelligent touch care system.

Allowable Subject Matter
Claims 1-3, 5, 7-17, 19-20, 24-26 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding a potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.   The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem (in response to a touch point, dynamically crawling data in an EHR, including a CEWS; automatically determining the patient has an increased risk of deterioration; and providing at the mobile device a suggestion to take an action and a prompt for scheduling via an interface).  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Balram (2017009805) paras. [0040] – [0042] and Fig. 2 teach triggering a follow up based on a touch point and data in the EHR.  Edelson (20150332012) paras. [0017] – [0020] teaches calculating an early warning score.  Yu (20140019149) paras. [0064] teaches using a computing device consultation.   

Yang (CN109036500A), the closest foreign reference of record, teaches a kind of clinical alert method, apparatus, equipment and storage medium.  “Industry Roundtable” (Industry Roundtable: Patient Monitoring: FET convened an Industry roundtable of experts to discuss issues in the patient monitoring market, such as alarm fatigue, pediatric sensors, and data security RT for Decision Makers in Respiratory Care: 16(2). Anthem Systems LLC. (May 2018 - Jun 2018)) teaches performing patient touchpoint assessments.  

The closest prior arts of record do not expressly teach, alone or in combination: 
 
in response to the touch point, dynamically crawling data in an electronic health record (EHR) system for the patient, the data including a community early warning score (CEWS), wherein the CEWS was generated based on a plurality of social determinants comprising a financial situation of the patient and a level of food insecurity of the patient;
automatically determining, via the intelligent touch care system, the patient has an increase in risk of deterioration or an acute event based on the touch point, the change, and the data in the EHR system comprising the plurality of social determinants; and
based on the increase in risk, providing, at the mobile device, a suggestion to take an action to reduce the risk and providing, at the mobile device, a prompt for scheduling a follow-up to address the increase in risk for the patient via an interface in communication with the intelligent touch care system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/16/21